DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-12, 16, 18, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140000900 to Leiper et al.
Regarding claim 1, Leiper discloses a cleaning tool, comprising: 
a body 12;
a first centralizer 29, wherein the first centralizer is disposed at a first end of the body; 
a second centralizer 29, wherein the second centralizer is disposed at a second end of the body; 
at least one subsystem 15, wherein the at least one subsystem is disposed on the body (figs. 6-7, 16-19, 24-29; paragraphs 0109-0110); and
wherein the at least one subsystem comprises a plurality of slots 85, wherein a first slot (one of the slots with the component located therein) includes a removable component 131, 132, or 133, wherein a second slot is empty (figs. 37A-37C show an empty slot before a component is placed therein; see also figs. 27-29; paragraphs 0118-0119 and 0128).
Regarding claim 6, the cleaning tool of claim 1, wherein the removable component comprises a brush 84 (figs. 27-29 and 37A-37C; paragraphs 0118-0119 and 0128).

claim 7, the cleaning tool of claim 6, wherein the brush comprises a brush body and bristles, wherein the brush body is disposed within the first slot, and further wherein the bristles are operable to contact an interior of a tubular string (figs. 29 and 37A show the bristles attached to an unlabeled body, said body is then inserted into the slots 85; paragraph 0118).
Regarding claim 8, the cleaning tool of claim 7, wherein the brush body is removable from the first slot (figs. 37A-37C show the body being inserted, thus this can be easily reversed to remove it).
Regarding claim 9, the cleaning tool of claim 1, wherein the at least one subsystem further comprises a plurality of magnets 40 disposed within a body 39 of the subsystem (fig. 7; paragraph 0111).
Regarding claim 10, the cleaning tool of claim 1, wherein the at least one subsystem further comprises a single magnet (claim 7 and paragraphs 0120-0121 refer to a single magnet).
Regarding claim 11, the cleaning tool of claim 1, wherein the at least one subsystem comprises a spacer (at least fig. 7 clearly shows 15 spacing upper centralizer 29 apart from lower centralizer 29; also 41 is a spacer).
Regarding claim 12, the cleaning tool of claim 1, wherein the cleaning tool further comprises a plurality of subsystems (at least fig. 7 shows two subsystems on either side of spacer 41).
Regarding claim 16, Leiper discloses a method of cleaning a wellbore, comprising: 
attaching a cleaning tool 20 to a conveyance (figs. 3-4), wherein the cleaning tool comprises:
12;
a first centralizer 29, wherein the first centralizer is disposed at a first end of the body; 
a second centralizer 29, wherein the second centralizer is disposed at a second end of the body; and
at least one subsystem 15, wherein the at least one subsystem is disposed on the body (figs. 6-7, 16-19, 24-29; paragraphs 0109-0110);
disposing the cleaning tool downhole into the wellbore (fig. 4); 
wherein the at least one subsystem comprises a plurality of slots 85, wherein a first slot (one of the slots with the component located therein) includes a removable component 131, 132, or 133, wherein a second slot is empty (figs. 37A-37C show an empty slot before a component is placed therein; see also figs. 27-29; paragraphs 0118-0119 and 0128); and
removing debris from an interior of a tubular string disposed within the wellbore (Abstract; claims 16, 28, and 29).
Regarding claim 18, the method of claim 16, wherein the removable component comprises a brush, wherein the brush comprises a brush body and bristles, wherein the brush body is disposed within the first slot, and further wherein the bristles are operable to contact an interior of a tubular string (figs. 29 and 37A show the bristles attached to an unlabeled body, said body is then inserted into the slots 85; paragraph 0118).
Regarding claim 19, the method of claim 16, wherein the at least one subsystem further comprises a plurality of magnets 40 disposed within a body 39 of the subsystem (fig. 7; paragraph 0111).
Claim Rejections - 35 USC § 103
Claims 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiper et al in view of US 9217301 to Latham.
Leiper teaches the cleaning tool from claims 1 and 16 above, yet it does not specifically teach that there is a cleaning tool recess and conveyance recess that together define an opening to receive a key to restrict relative rotation between the cleaning tool and the conveyance.
Latham teaches collars 22 that are similar to collars 29 of Leiper, wherein it is further taught that there is a collar recess 40 and conveyance recess 44 that together define an opening to receive a key 42 to restrict relative rotation between the collar and the conveyance 20 (figs. 1-3).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the key and recesses as taught by Latham in the tool of Leiper. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a key inserted into recesses defined by a normally rotating collar and the conveyance was a well-known means for preventing relative rotations between the collar and conveyance as taught by Latham (col. 6, lines 42-58).
Allowable Subject Matter
Claims 2-5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The embodiment with brushes from Leiper was used because it teaches the claimed empty second slot.  There does not appear to be any teaching or suggestion that the Leiper embodiment with scraper blades could be combined with the empty slot/brush embodiment, especially without the improper benefit of hindsight.
Response to Arguments
Applicant's arguments with respect to the Leiper reference have been fully considered but they are not persuasive. The applicant argues that Leiper does not disclose the new claim limitations added to the independent claims.  The examiner respectfully disagrees because Leiper does disclose a first slot with a removable component and an empty second slot, as detailed in the rejections of claims 1 and 16 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676